THE     ATTORNEY    GENERAL
                      OF TEXAS
                   AUSTIN.     TP,XAS   78711


                      October 3, 1977




Honorable Robert Grade1                 Opinion No. H-1064
Lampasas County Attorney
P. 0. Box 95                            Re: Whether a county clerk
Lampasas, Texas 76550                   can replace an erroneous
                                        original death certificate
                                        with a corrected certificate.

Dear Mr. Gradel:

     You have asked for an opinion on the following question:

            Whether the County Clerk can remove a
          death certificate which has an erroneous
          cause of death, and replace it with a new
          original, with the correct cause of death?

     Rule 40a of article 4477, V.T.C.S.., requires the filing of
a certificate for each death with the local registrar of the
district in which the death occurred.  Rule 51a, article 4477,
provides for the amendment of death certificates:

          After its acceptance for registration
          by the local registrar, no record of
          any birth, death, or stillbirth shall
          be altered or changed: provided, however,
          that if any such record is incomplete, or
          satisfactory evidence can be submitted
          proving the record to be in error in any
          respect, an amending certificate may be
          filed for the purpose of completing or
          correcting such record, which amendment
          shall be in a form prescribed by the State
          Department of Health and shall, if accepted
          for filing, be attached to and become a
          part of the legal record of such birth,
          death, or stillbirth.

This provision expressly forbids alteration of a death certi-
ficate after its acceptance by the local registrar. Anyone
who wilfully alters a death certificate other than as provided
by rule 51a of article 4477 is guilty of a misdemeanor, and
upon conviction is subject to punishment. V.T.C.S. art. 4477~.




                             .p. 4564
 Honorable Robert Grade1          - Page 2   (H-1064)



     Attorney General Opinion O-4654 (1942), discussing this
portion of rule 51a, determined that an erroneous birth cer-
tificate should not be removed or destroyed, but corrected by
attaching an amendment. We believe the removal of the erro-
neous certificate would be an alteration of a death record
forbidden by rule 51a. Cf. Wichita Farm Lighting Co. v. Moore,
46 S.W.2d 383 (Tex. Civ.xp.   -- Amarillo 1932, no writ) (de-
tachment of written agreement attached to note constituted
material alteration of note). We understand that the death
certificate in this case has already been corrected in accor-
dance with rule 51a by the attachment of an amending certifi-
cate, which is now part of the legal record of the death.

                           SUMMARY

             The County Clerk may not remove a death
             certificate which has an erroneous cause
             of death and replace it with a new origi-
             nal showing the correct cause of death.
             The certificate may be corrected in ac-
             cordance with rule 51a of article 4477,
             V.T.C.S ., ,by the attachment of an amending
             certificate.




                                  Attorney General of Texas

 APPROVED:



YL-LA+
 DAVID M. KENDALL, First Assistant




 c. ROBERT HEATH, Chairman
 Opinion Committee

 jst




                                P. 4565